DETAILED ACTION

Claim Objections
Claim 14 is missing.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The issue of a lack of adequate written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.
Re Claim 1: The limitations, “reading first information embedded within a first layer of the code through one or more mobile applications running on the scanner device” and “decoding second information embedded within a second layer of the code through the one or more mobile applications running on the scanner device,” lack support in the original disclosure.
Paragraph [0019] of the specification recites, “A first layer of the QR code 102 may be decoded by a freely available generic application which may link to, and display, content provided by the retailer, for example, a retailer-assigned webpage. In addition, a smartphone, tablet or other mobile device 104 may be equipped with a camera or reader and may have a suitable proprietary mobile application which may be used to further decode additional layers of the QR code 102 affixed to the item and link the individual to a variety of additional sources 106, including additional proprietary information not accessible through the generic application.”
Thus, according to the specification, first layer of the QR code is decoded by a first type of application, i.e. freely available generic application and additional layers of the QR code are decoded by a second type of application i.e. a suitable proprietary mobile application.  The same one or more mobile applications reading and/or decoding the first information embedded within the first layer and the second information embedded within second layer contradicts the specification.
	To overcome the non-compliance, the following amendment is proposed and the examination was conducted on the proposed claim limitation: 
	“reading first information embedded within a first layer of the code through first one or more mobile applications running on the scanner device” and “decoding second information embedded within a second layer of the code through second one or more mobile applications running on the scanner device,”
	Claims 2-7 are non-compliant at least due to the non-compliant base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 20150332079 A1) in view of Terwilliger (US 8746548 B2).
Re Claim 1: PARK discloses a method for displaying information with a multi layered code (Abst: QR code recognition technology that is capable of acquiring not only primary information but also additional information about a user's context), comprising:
scanning a multi-layered code associated with an item using a scanner device (fig 1 : 110);
reading first information embedded within a first layer (p97: the first information includes one of the pieces of online link information of a blog, a cafe and a website) of the code through one or more mobile applications (fig 1 : 120) running on the scanner device;
using the first information, linking the scanner device to first content accessed via a first web portal (p97) associated with a first entity;
decoding second information embedded within a second layer (p98: Step of Extracting Second Information Including Relative Direction Information Between QR Code and QR Code Recognition Unit) of the code through the one or more mobile applications (fig 1: 130) running on the scanner device; and
using the second information, linking the scanner device to second content (p98).
However, PARK does not disclose that second content is accessed via a second web portal associated with a second entity.
Terwilliger however discloses that a content is accessed via a web portal associated with an entity (col 5 ll 28-30: An end user captures an image of QR code 14 to extract a URL that opens a browser to the user interface 30 depicted by FIG. 2A.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Terwilliger’s teaching in the method of PARK for the purpose of allowing ability to provide greater and more diverse content to be delivered by using a web portal.
Re Claim 5: PARK modified by Terwilliger discloses the method of claim 1, wherein the scanner device is at least one of a smartphone (p40: smart phone), tablet or mobile device equipped with at least one of a camera or reader.

Claims 2, 3, 6-9, 11-13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 20150332079 A1) in view of Terwilliger (US 8746548 B2) and Lawson (US 20080215489 A1).
Re Claim 2: PARK modified by Terwilliger discloses the method of claim 1, wherein the first content comprises data.
However, PARK modified by Terwilliger does not disclose that the data is associated with a retailer of the item.
Lawson however discloses that the data is associated with a retailer of the item (p35: retail, p39, p68, p142, & p147: consumer).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Lawson’s teaching in the method of PARK modified by Terwilliger for the purpose of providing the benefit of using the quick response code to the retailer such as the minimization of data entry error.
Re Claim 3: PARK modified by Terwilliger discloses the method of claim 1, wherein the second content comprises data about the item from a source.
However, PARK modified by Terwilliger does not disclose that the source is other than a retailer of the item.
Lawson however discloses that the source is other than a retailer of the item (fig 13B: 240, Abst: the second layer or portion contains secure data relating to the purchaser and supplier. This may include a trusted supplier status, a trusted supplier code and a unique voice identifier).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Lawson’s teaching in the method of PARK modified by Terwilliger for the purpose of providing in-depth information about the item to the end user as a supplier who is closer to producer and/or manufacturer and thus may have more in-depth information.
Re Claim 6: PARK modified by Terwilliger discloses the method of claim 1, wherein the first layer of the multi-layered code includes first information unique to an entity of the product or item which is accessible through a generic mobile application (120 in fig 1) and the second layer of the multi-layered code includes second information.
However, PARK modified by Terwilliger does not disclose that the second information is proprietary and not accessible through the generic mobile application.
First embodiment of Lawson however discloses that the second information is proprietary (Abst: a trusted supplier status, a trusted supplier code and a unique voice identifier) and not accessible through the generic mobile application (Lawson: p164: more sensitive than the actual invoice details it is encoded using a different encryption algorithm. Examiner Comment: because the second layer is encrypted, it is not accessible through a generic mobile application, but only through a mobile application incorporating a correct encryption key.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate the teaching of the first embodiment of Lawson in the method of PARK modified by Terwilliger for the purpose of implementing an enhanced level of security by preventing access to second information with generic mobile application.
However, PARK modified by Terwilliger and the first embodiment of Lawson does not disclose that the entity is a retailer.
Second embodiment of Lawson however discloses that an entity is a retailer (p35: retail, p39, p68, p142, & p147: consumer).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate the teaching of the second embodiment of Lawson in the method of PARK modified by Terwilliger and the first embodiment of Lawson for the purpose of providing the benefit of using the quick response code to the retailer such as the minimization of data entry error.
Re Claim 7: PARK modified by Terwilliger discloses the method of claim 1.
However, PARK modified by Terwilliger does not disclose associating at least one radio frequency identification inlay with the code.
Lawson however discloses associating at least one radio frequency identification inlay with the code (fig 1, p148: For example, an RFID tag may be used with a traditional printed barcode.  In that case, the system may supply two identities: the DMx and RFID information.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Lawson’s teaching in the method of PARK modified by Terwilliger for the purpose of providing another way to communicate the code, wherein the code is accessible even when the code is NOT in a line-of-site.
Re Claim 8: PARK discloses a system for displaying information with a multi-layered code, comprising:
a multi-layered code (Abst: QR code recognition technology that is capable of acquiring not only primary information but also additional information about a user's context) associated with an item;
at least one scanner device (fig 1 : 110) configured to read the multi-layered code;
a first mobile application (fig 1 : 120) running on the scanner device and that is configured to read first information embedded within a first layer (p97: the first information includes one of the pieces of online link information of a blog, a cafe and a website) of the code, and using the first information, link the scanner device to first content accessed via a first web portal (p97) associated with a first entity, and display (fig 6: S650) the first content on a display of the scanner device,
at least one second mobile application (fig 1 : 130) running on the scanner device and that is configured to read second information embedded within a second layer (p98: Step of Extracting Second Information Including Relative Direction Information Between QR Code and QR Code Recognition Unit) of the code, and using the second information, link the scanner device to second content (p98), and display (fig 6: S650)  the second content on a display of the scanner device.
However, PARK does not disclose that the information is proprietary.
Lawson however discloses that information is proprietary (Abst: a trusted supplier status, a trusted supplier code and a unique voice identifier).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate the teaching of Lawson in the system of PARK for the purpose of implementing an enhanced level of security by preventing   access to second information with generic mobile application.
However, PARK modified by Lawson does not disclose that second content is accessed via a second web portal associated with a second entity.
Terwilliger however discloses that a content is accessed via a web portal associated with an entity (col 5 ll 28-30: An end user captures an image of QR code 14 to extract a URL that opens a browser to the user interface 30 depicted by FIG. 2A.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Terwilliger’s teaching in the system of PARK modified by Lawson for the purpose of allowing ability to provide greater and more diverse content to be delivered by using a web portal.
Re Claim 9: PARK modified by Lawson and Terwilliger discloses the system of claim 8, wherein the second information includes proprietary information unique (Terwilliger: col 2 II 63+: extract one or more service identifiers embedded in the QR code. The end user then applies the service identifiers to obtain service information) to a provider of the second mobile application (Terwilliger: col 3 111 +: URL that loads a service web page for the model type of the information handling system to a browser of the smart phone. Examiner Comment: service identifiers is unique information to a provider of the service web page).
Re Claim 11: PARK modified by Lawson and Terwilliger discloses the system of claim 8, wherein the at least one second content is not accessible through the first mobile application (Lawson: p164: more sensitive than the actual invoice details it is encoded using a different encryption algorithm. Examiner Comment: because the second layer is encrypted, it is not accessible through a generic mobile application, but only through a mobile application incorporating a correct encryption key.).
Re Claim 12: PARK modified by Lawson and Terwilliger discloses the system of claim 8, wherein the second content is provided from a source other than a retailer of the item (Lawson fig 13B: 240, Abst: the second layer or portion contains secure data relating to the purchaser and supplier. This may include a trusted supplier status, a trusted supplier code and a unique voice identifier).
Re Claim 13: PARK modified by Lawson and Terwilliger discloses the system of claim 8, wherein the second content includes proprietary information unique (Terwilliger: col 2 II 63+: extract one or more service identifiers embedded in the QR code. The end user then applies the service identifiers to obtain service information) to a provider of the at least one second mobile application (Terwilliger: col 3 111 +: URL that loads a service web page for the model type of the information handling system to a browser of the smart phone. Examiner Comment: service identifiers is unique information to a provider of the service web page).
Re Claim 15: PARK modified by Lawson and Terwilliger discloses the method of claim 8, wherein the scanner device is at least one of a smartphone (p40: smart phone), tablet or mobile device equipped with at least one of a camera or reader.
Re Claim 16: PARK modified by Lawson and Terwilliger discloses system of claim 8, further comprising: at least one radio frequency identification inlay associated with the at least one code (Lawson fig 1, p148: For example, an RFID tag may be used with a traditional printed barcode.  In that case, the system may supply two identities: the DMx and RFID information.).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 20150332079 A1) in view of Terwilliger (US 8746548 B2) and Sayers (US 8756124 B1).
Re Claim 4: PARK modified by Terwilliger discloses the method of claim 1 with the second content.
However, PARK modified by Terwilliger does not disclose that the content  includes at least one of sustainability data, toxicity data, product safety data, and supply chain information.
Sayers however discloses that the content  includes at least one of sustainability data, toxicity data, product safety data (abst: QR codes,... product safety data), and supply chain information.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Sayers’ teaching in the method of PARK modified by Terwilliger for the purpose of meeting requirements of regulations (Sayers: abst).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 20150332079 A1) in view of Terwilliger (US 8746548 B2) and Lawson (US 20080215489 A1) in view of Sayers (US 8756124 B1).
Re Claim 10: PARK modified by Lawson and Terwilliger discloses the system of claim 8, with the proprietary content.
However, PARK modified by Lawson and Terwilliger does not disclose that the content includes at least one of sustainability data, toxicity data, product safety data, material content, and product care data.
Sayers however discloses that the content includes at least one of sustainability data, toxicity data, product safety data ( abst: QR codes,... product safety data), material content, and product care data.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Sayers’ teaching in the system of PARK modified by Lawson and Terwilliger for the purpose of meeting requirements of regulations (Sayers: abst).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAE W KIM/Examiner, Art Unit 2887   

/THIEN M LE/Primary Examiner, Art Unit 2887